Memorandum: On a review of the record we conclude, as did the Appeal Board, that the finding *1081that complainant was terminated from his position as methods specialist because of his age in violation of the Human Rights Law (Executive Law art 15) is supported by substantial evidence (300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176). We do not find that the Commissioner was arbitrary and capricious in the award of back pay and in the direction that complainant be offered reinstatement in his position as methods specialist or “a position with an equivalent title discharging, in substantial part, the duties formerly performed by complainant” (see, Executive Law § 297 [4] [c] [ii]; Matter of Imperial Diner v State Human Rights Appeal Bd., 52 NY2d 72, 79). That respondent has reorganized its factory operations since 1975, when it wrongfully fired complainant, or that almost eight years have elapsed between the firing and the Appeal Board order (due in part to an appeal by the employer from a finding of probable cause) should not prevent the Commissioner from granting this remedy. (Proceeding pursuant to Executive Law § 298.) Present — Hancock, Jr., J. P., Callahan, Boomer, Green and Schnepp, JJ.